United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





Inventors: Macri et al.				:
Application No. 16/151,042			:		Decision on Petition under
Filing Date: October 3, 2018			:		37 C.F.R. § 1.78(c)		
Attorney Docket No. 5-00663			:


This is a decision on the renewed petition under 37 C.F.R. § 1.78(c) filed July 25, 2022, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of priority to Application No. 61/665,211.

The petition is DISMISSED.

A renewed petition correcting the deficiencies identified in the instant decision may be filed.  The instant petition includes the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  The issuance of the instant decision does not toll or reset any time periods for reply set forth in any notice, Office action, or other communication issued by the Office setting a period for reply.

The following benefit claims are relevant to this decision:

	(1)	This application is a continuation of Application No. 13/841,901;
(2)	Application No. 13/841,901 claims the benefit of Application No. 61/665,221; and
(3)	Application No. 13/841,901 claims the benefit of Application No. 61/665,211.

The application was filed with an application data sheet (“ADS”) including benefit claims (1) and (2) set forth above.  

The provisional application number listed in benefit claim (2) includes a typographical error.  

A petition under 37 C.F.R. § 1.78(c) and a corrected ADS were filed on November 11, 2021.  In practical terms, the petition sought to replace benefit claim (2) with benefit claim (3).

The Office issued a decision dismissing the petition on March 21, 2022.  The decision states benefit claim (3) is improper because Application No. 13/841,901 claims the benefit of Application No. 61/665,221.

Applicants filed the renewed petition on July 25, 2022.  On the same date, the applicants filed a petition under 37 C.F.R. § 1.78(c) in Application No. 13/841,901 in order to correct the benefit claim in the application. 

A decision dismissing the petition in Application No. 13/841,901 has been issued.  As a result, benefit claim (3) referenced earlier in this decision remains improper.  Therefore, the renewed petition is dismissed.

Applicants must take the following actions if applicants wish for this application to include a benefit claim to Application No. 61/665,211:

(1)	File a grantable renewed petition in Application No. 13/841,901; and
(2)	File a new renewed petition for this application stating a grantable renewed petition has been filed for Application No. 13/841,901.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.  		
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300; Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions